Citation Nr: 1512270	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  01-01 814	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, including right C5-6 cervical radiculopathy, absent right brachial radialis and biceps reflexes, claimed as due to the posterior cervical C5-6 right discectomy procedure performed at the Boston, Massachusetts VA Medical Center (VAMC) in July 1992. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder, including anxiety and depression, claimed as due to the posterior cervical C5-6 right discectomy procedure performed at the Boston, Massachusetts VAMC in July 1992. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from March 1968 to May 1968; from August 1974 to July 1978; and from December 1981 to April 1984.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

In April 2004, the appellant presented testimony at a personal hearing conducted at the RO.  A copy of the hearing transcript has been associated with the claims files. 

The Board remanded the appellant's claims to the RO for additional development in April 2005, November 2006, and February 2011.  The requested development was completed and the case was returned to the Board for appellate consideration.  Thereafter, in decision issued in October 2012, the Board denied the appellant's claims on appeal.  

The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in August 2013, the parties filed a Joint Motion for Remand.  The bases for the Joint Motion for Remand were that the Board had apparently relied on a particular website the contents of which were not included in the evidence of record and that the appellant had the right to be heard without the presence of the contents of that website cited by the Board.  [As a point of clarification, the website identified in the Joint Motion for Remand, and found in the October 2012 Board decision (pertaining to a 2006 bodybuilding contest), is entirely different from the two websites the Board previously identified in the February 2011 Remand (which pertained to a 2009 bodybuilding contest).  By way of a March 2012 letter from the Boston RO Veterans Service Center Manager, the Veteran was informed of the two websites shown in the February 2011 Remand and provided time to respond.  Furthermore, the printouts from these websites were listed among evidence on the July 2012 Supplemental Statement of the Case.  The Board should have used the websites from the February 2011 Remand in the October 2012 decision.  The Joint Motion flows from the fact that the Board pointed to the wrong website in the October 2012 decision.]  

An August 2013 Order of the Court granted the Joint Motion for Remand and vacated the Board's October 2012 decision.  The 38 U.S.C.A. § 1151 issues on appeal were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a). 

The appellant's attorney submitted additional medical evidence to the Board in May 2014; this evidence consisted of a private medical opinion dated in May 2014.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant's attorney also submitted a written waiver of review of the newly submitted medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.
 
In addition to the paper claims files, there is an electronic file associated with the appellant's claims.  The Board has reviewed both the paper claims files and the electronic file.


FINDINGS OF FACT

1.  Prior to the appellant's July 1992 posterior cervical C5-6 right discectomy, he experienced pain in his right shoulder, right forearm, and right thumb; he had a continuous sensation of "pins and needles," tingling, and numbness in the right upper extremity; he had a decrease of strength in the right hand; he had a loss of reflex and sensation in the right hand; he had a slight reduction in motor strength of the right triceps; he had absent upper extremity reflexes except for a trace left biceps reflex, a 1+ left triceps reflex and a trace right triceps reflex; there was radiculopathy of the C4-6 segments; and the appellant was unable to stand totally erect or to move his head to the right.

2.  The appellant currently experiences mild right C5-6 cervical radiculopathy with decreased sensory testing, 5/5 strength in each upper extremity for elbow and wrist flexion and extension and for finger flexion and abduction as well as normal biceps reflexes bilaterally and 1+ triceps and brachioradialis reflexes bilaterally.  He has exhibited a cervical range of motion of 35 degrees of right lateral flexion with pain at 25 degrees; 30 degrees of left lateral flexion with pain at 15 degrees; and 70 degrees of right and left lateral rotation with pain at 45 degrees without additional limitation of motion after repetitive use testing.  His left bicep measures 40.5 centimeters and his right bicep measures 39 centimeters.

3.  The appellant's right carpal tunnel syndrome and cubital tunnel syndrome with median and ulnar neuropathy, his right rotator cuff syndrome, his right hand and wrist numbness and weakness, his degenerative changes at the cervical spine and the right elbow joint and his tightness of the right trapezius muscle were not incurred as a result of the July 1992 cervical spine surgery. 

4.  The appellant does not have a cervical spine misalignment or an uncontrolled head tilt. 

5.  There is credible medical evidence of a psychiatric disorder diagnosed as major depression and possible bipolar disorder. 

6.  The appellant did not incur additional physical or psychiatric disabilities proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination or by an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, to include right C5-6 cervical radiculopathy, absent right brachioradialis reflex and absent right biceps reflex, claimed as due to the posterior cervical C5-6 right discectomy procedure performed at the Boston, Massachusetts VA Medical Center (VAMC) in July 1992 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder, to include anxiety and depression, claimed as due to the posterior cervical C5-6 right discectomy procedure performed at the Boston, Massachusetts VAMC in July 1992 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The RO received the appellant's claims for compensation under the provisions of 38 U.S.C.A. § 1151 in February 2000 - prior to enactment of the legislation that established the notice requirements.  After the initial decision on the claims, the RO provided a notice letter that met the requirements in December 2004.  The letter informed the appellant of the criteria to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  The December 2004 notice letter also informed the appellant of VA's and his respective responsibilities to obtain relevant evidence.  Following that notice, the claims were readjudicated on many occasions in Supplemental Statements of the Case (SSOCs) and before the Board and the Court with opportunities to respond.  The appellant and his representatives and attorneys submitted evidence and argument addressing the elements to establish eligibility for compensation and demonstrated actual knowledge of the criteria. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The duty to assist was met in this case.  All pertinent available VA and private treatment records have been obtained and associated with the file.  The appellant was afforded VA examinations in March 2000, December 2005, January 2007, and June 2012, and the examiners reviewed the appellant's medical records and history.  38 C.F.R. § 3.159(c)(4).  The VA opinions obtained are adequate: they were predicated on a full reading of the appellant's medical records, they considered all of the pertinent evidence of record and the statements of the appellant, and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the February 2011 Board remand, a letter with copies of bodybuilding photographs of the appellant was sent to the appellant and he was informed that copies of the photographs from a 2009 bodybuilding contest where he placed second had been placed into the claims file.  The appellant was also afforded a medical examination in June 2012.  In addition, as per the August 2013 Joint Motion, the Board has redacted the portions of the October 2012 Board decision that included reference to a bodybuilding website pertaining to a 2006 bodybuilding contest.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed to support a 38 U.S.C.A. § 1151 claim, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In addition, the record shows that the appellant is currently represented by an attorney who was retained by the appellant in February 2013, after representation by his previous attorney ended.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his 38 U.S.C.A. § 1151 claims, and as such, that he has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board may proceed with appellate review. 

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant served in the Navy briefly in 1968, but he was discharged for an unrelated medical disorder.  After corrective treatment, the appellant served two enlistments in the Navy as a junior hospital corpsman with training as a field medical technician during his first tour of duty and in aviation medicine during his second tour of duty.  Service personnel and treatment records are silent for any complaints, symptoms, diagnoses, or treatment associated with the disabilities on appeal.  

The appellant underwent a C4-5 discectomy procedure at a VA Medical Center in July 1992.  He contends that he incurred additional spinal, neurological, and psychiatric disorders that were caused by that VA cervical spine surgery.  

The appellant testified at his April 2004 personal hearing at the RO that he had been a corpsman in the Navy, that he was very familiar with surgical procedures and medical terminology and that he had spoken about these with the doctor prior to the July 1992 surgery.  He stated that his pre-surgical problems included the inability to stand totally erect, the inability to turn his head to the right and an intense burning feeling down his right arm due to the herniated disc pressing on the median nerve.  The appellant further testified that he was informed prior to the July 1992 surgery that there was a possibility that the median nerve could be damaged during the surgery.  He stated that the surgery basically corrected the burning and tingling down the arm and that he was able to stand up straight.  The appellant said that he did incur median nerve damage in that his brachialis and bicep reflexes were missing and that he had right elbow epicondylitis, right carpel tunnel syndrome, bulging discs from C3 to C7 with pinched nerves, atrophy of the biceps and triceps muscles and a shortening of the trapezius muscle that was causing a misalignment of his cervical spine.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence would generally have to be shown by the VA for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claims were filed in February 2000, the amended statute must be applied.  Id.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Review of the evidence of record reveals that the appellant sought treatment at a VA neurology clinic for pain in his right shoulder, right forearm, and right thumb when he moved his head to the right and for a continuous sensation of "pins and needles," tingling, numbness and a decrease of strength in his right hand in April 1992.  The examining neurologist noted that the appellant had no history of trauma but did have a history of heavy weight lifting.  On physical examination, there was a loss of reflex and sensation in the right hand; a diagnosis of radiculopathy of the C4-6 segments was rendered.  Magnetic resonance imaging (MRI) was performed in May 1992, and the testing showed minor disc bulging at C4-5 with no compromise of the central canal.  A mild disc bulge and boney ridging projecting into the right canal at C5-6 was also shown.  A trial of cervical traction was unsuccessful.  An electromyograph (EMG) and nerve conduction study (NCS) showed very mild C8-T1 root irritation without significant distal denervation in muscles of the right arm. 

A late July 1992 VA neurology note reflects the appellant's reports that he could no longer work out because of the pain radiating to his right shoulder down to his right thumb.  While the appellant was described as being very muscular, he felt that his right hand was not as strong as it had been previously.  On physical examination, there was a slight reduction in motor strength of the right deltoid.  The appellant's thumb and index finger symptoms were correlated to the damaged disc.  A subsequent neurology note indicates that surgery was not entirely without risk and that the appellant was functionally able to do useful work.  

In a preoperative note on the day of the July 1992 surgery, a VA physician noted that the appellant desired to undergo the surgery to treat a large right paracentral herniated disc impinging on the C6 root, at the C5-C6 foremen.  The doctor noted that the Veteran continues to lift weights and exacerbate his neck problem.  A consent document was executed the day before surgery on admission to the VA facility.  The procedure was described as a posterior C5-6 discectomy on the right; the consent form indicated that the risks, benefits, and alternatives had been explained to the appellant and were understood by him.  Bleeding, infection, recurrent herniation and nerve damage were specifically mentioned in the consent form as risks of the procedure.  The appellant was provided the opportunity to ask questions and initially indicated "no" but scratched it out and answered "yes" indicating that he had no questions.  The appellant indicated that he freely consented to the procedure.  In a second paragraph, the appellant was asked that if he refused to consent that the consequences were discussed with him.  The appellant answered "yes" and signed the consent form.  That same day, the appellant signed a Request for Administration of Anesthesia and for Performance of Operations and other Procedures.  That record noted "[t]he nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complication have been fully explained to me.  I acknowledge that no guarantees have been made to me concerning the result of the operation or procedure."  The surgeon noted that he had counseled this patient as to the nature of the proposed procedure(s), attendant risks involved, and expected results.  A nurse later indicated on a preparation form that the appellant had a good understanding of the pre- and post-operation care.  The surgical report from the appellant's July 1992 procedure indicated that no surgical techniques were performed in any area other than in the area of the C5-6 disc and that the nerve root compression by a free segment was eliminated.  A post-surgery note indicated that there were no complications from the surgery and that the appellant had experienced a resolution of his right arm pain at the time of his discharge two days after the surgery. 

An August 1992 follow-up note includes the appellant's report of a complete resolution of the right C5-6 radicular symptoms; however, he complained of some persistent right arm and grip weakness and he reported right neck and upper arm pain.  He also complained of a slight tightness in the right trapezius muscle.  An October 1992 VA neurosurgery clinic note indicates that the appellant complained of persistent right upper extremity weakness and fatigue; he said that he could barely do ten curls with his right arm while he could do more than 50 curls with his left arm.  

In November 1992, the appellant was admitted to a VA inpatient substance abuse facility for treatment of cocaine dependency.  The associated medical records do not contain any clinical comments regarding the cervical spine other than a notation of the June 1992 surgery.  

A January 1993 VA neurology note indicates that the appellant was pleased with the relief of the pain and tingling of the right upper extremity, but also noted that the Veteran said he was experiencing fatigue after repeated use of his right arm and hand.  The appellant also reported having a "knot" in the right trapezius muscle when doing lifting exercises with 75 pound weights.  On physical examination, some biceps weakness, reduction of reflex and a slight loss of sensation to touch were noted.  In May 1994, a VA neurologist noted that the original right-sided pain was 95 percent relieved after the surgery.  However the appellant was reporting different symptoms of tingling and numbness and "zapping" in the neck when sneezing without radiating pain.  The appellant said that he was no longer lifting weights and angrily attributed his current symptoms to the July 1992 surgery.  The appellant complained of a "pulling" of the right trapezius muscle that he said caused his head posture to be off center.  He also complained of bursitis in the right elbow, right carpal tunnel syndrome and loss of feeling in the fingers of his right hand.  A May 1994 neurosurgery clinic note indicates that the appellant had depression with somatic overlay.

In January 1995, the appellant sought VA mental health treatment for complaints of depression, increased anger, frustration and increased problems with his father.  The appellant admitted to current cannabis and cocaine use.  He also reported having problems sleeping.  The appellant stated that he had had success as a competitive body builder prior to his 1992 surgery but felt that his VA surgery had been "botched" because of residual neuropathy.  He said that he had gone through a divorce and other family discord around the time of the 1992 surgery.  A diagnosis of major depression was rendered.  

The evidence of record includes treatment records from a private orthopedist dated between August 1997 and May 2004.  These records primarily reflect treatment for knee problems.  In August 1997, the appellant did not voice any complaints about his neck or right upper extremity.  Between November 1997 and March 1998, he was noted to have a personality disorder.  A November 1998 note states that the appellant had built a room onto his house in two weeks.  The orthopedist noted that the appellant had developed severe pain in his neck after extensive and prolonged heavy labor and that the appellant realized that he was unable to do heavy work without pain as he had been able to do in the past.  The physician wrote that the appellant had no numbness or weakness.  On physical examination, the appellant exhibited a full range of motion of his neck.  Motor and neurological testing was intact and the appellant exhibited normal strength distally.  In December 1998, the appellant sought treatment for left shoulder pain; the orthopedist stated that the appellant had been lifting large amounts of weight five days before when he experienced left shoulder pain.  In February 1999, the orthopedist noted that the appellant had aches and pains in his shoulders, elbows and back; the neck was not mentioned.  The appellant was noted to be lifting heavy weights and he said he was going to compete for a Mr. USA title the next year.  The appellant was said to understand proper lifting technique but increased activity resulted in pain.  The orthopedist advised the appellant to lift light and avoid overuse.  In May 1999, the orthopedist stated that the appellant was engaging in weightlifting on a copious basis.  Ten days later, the appellant was diagnosed with chronic shoulder pain.  His lower back, elbow and shoulder pain was attributed to his weightlifting; there was no indication that he complained of neck pain.  A July 1999 note states that the appellant sought treatment for right elbow pain that started with lifting.  

A VA treatment record dated in October 1999 includes a notation that the appellant was very muscular.  Some knotting of the right trapezius muscle was observed when the appellant shrugged his shoulders, although there was no muscle spasm.  The VA health care provider noted that there might be subtle atrophy of the right biceps compared to the left although this was difficult to ascertain because of the appellant's prodigious bulk.  On physical examination, the appellant exhibited normal muscle tone, strength and coordination.  Sensory testing of the upper extremities was normal.  The appellant's right brachioradialis and biceps reflexes were absent.  The appellant exhibited a full range of motion of the neck.  The clinician noted that the appellant's self-diagnosis of right carpal tunnel syndrome (CTS) might be correct.  The health care provider rendered a clinical impression of chronic neck and right upper extremity pain of multiple possible etiologies such as arachnoiditis or other scar formation, reherniation of the same disc, herniation of other discs, incomplete surgery and epidural lipomatosis from steroid use.  There was objective evidence of right C5-6 radiculopathy and the clinician noted that it was unclear whether this was new since the surgery.

A November 1999 private orthopedist note states that the appellant had questionable CTS on the right side.  On physical examination, the appellant's shoulder pain continued with range of motion; he had a positive Tinel's sign on the right without swelling; and motor and neurologic examinations were intact with normal strength distally.  

The appellant submitted his claims for compensation under the provisions of 38 U.S.C.A. § 1151 in February 2000.  In March 2000, he was afforded a VA medical examination.  The examining physician reviewed the appellant's medical history and noted the appellant's report of injuring his cervical spine while lifting weights in 1991.  The appellant reported that the 1992 surgery had relieved some symptoms but had also caused others; he said that he now had CTS, epicondylitis of the right elbow and an absent right biceps reflex.  The appellant complained of shooting pain from the right arm to the hand; he said that he was unable to use his right hand for any activity and that he could no longer lift weights.  On physical examination, the appellant exhibited a full range of motion of the cervical spine except for a slightly less than normal rotation to the right.  The right and left biceps and triceps reflexes were absent, but a satisfactory brachioradialis reflex was observed bilaterally.  The appellant's hand grasp was strong with some loss of sensation in the fourth and fifth fingers of the right hand.  There was no evidence of CTS or epicondylitis.  Radiographic examination of the cervical spine revealed the odontoid to be sitting asymmetrically between the lateral masses at C-1, as well as narrowing of the C5-6 disc space.  The examiner rendered a diagnosis of a herniated disc, status post-operative unsuccessful discectomy/debridement with persistent radiculitis.  

A June 2000 private orthopedist note indicates that degenerative changes had been shown on x-ray at levels C5 through C7.  An August 2000 note states that the appellant had chronic capsulitis in both shoulders.  He complained of spasms in the shoulders, especially on the right.  On physical examination, range of motion of the elbows was full.  Cervical spine motion was full with tightness and pain at the extremes.  Reflexes of the upper extremities were within normal limits.  A December 2000 note includes a diagnosis of C6 radiculopathy.  The appellant reported continued pain and limitation of his entire left upper extremity and said that it was related to the VA neck surgery.  He requested a note in support of his claim for benefits.  Three weeks later, the appellant complained of neck pain, absent biceps jerk and a crooked neck.  On physical examination, there was tenderness and restricted motion of the cervical spine and right shoulder, hypesethesia of the right thumb and index finger and absent biceps jerk.  In January 2001, a consulting private physician examined the appellant and noted that the appellant was a very strong man with 5/5 muscle strength and a decreased range of cervical spine motion.  Reflexes were symmetrical everywhere except for a possible little depression on the right brachial radialis and biceps.  The appellant exhibited decreased sensation in diffuse distribution in the right hand.  EMG, sensory testing and NCS revealed residual cervical spine radiculopathy at the C6 level on the right side and mild CTS on the right side.  

In a letter to the appellant's representative in January 2001, the private orthopedist responded to a request for an opinion in support of the appellant's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  The physician noted that he was providing treatment primarily for the appellant's knees.  He discussed the pre-surgery imaging studies and diagnoses, and the post-surgery October 1999 VA examination report.  He also referred to the EMG testing performed in January 2001 with findings consistent with chronic residual cervical radiculopathy at C6 on the right.  The orthopedist stated that the appellant currently had symptoms of absent right brachial radialis and biceps reflexes.  Based on a comparison of these before and after reports, the physician opined that there was a "change in status" that must be considered to be caused by the surgical procedure with completely unexpected results causing permanent partial disability.

An April 2001 note of the private orthopedist states that the appellant was doing extensive weight lifting.  

An August 2001 VA rehabilitation medicine consultation report indicates that the appellant was seeking pain management for his neck.  He reported that the July 1992 neck surgery had relieved the burning feeling in the right arm.  However, he reported that things were getting worse in that he had right CTS and left epicondylitis.  He said that cervical x-rays would show that the cervical spine was not aligned correctly.  He complained of constant pain and soreness in the right elbow, wrist and hand.  The appellant also reported experiencing neck pain at the end of the day and said that his head was constantly pulled to the right.  On physical examination, muscle strength was 5/5 in the upper body and deep tendon reflexes were 2+ in the upper extremities.  There was impaired pin sensation in the appellant's right hand.  

The private orthopedist's treatment notes reflect that, in July 2002, the appellant complained mostly of left shoulder pain; he also complained of both elbows and paresthesia of the right upper extremity.  On physical examination, there was vague hypoesthesia and diminution of the right biceps reflex.  There was mild limitation of motion of each elbow.  An October 2002 note states that the appellant's symptoms related to his left shoulder and right elbow.  Physical examination revealed reflexes and neurological examination grossly within normal limits.  A November 2002 note states that grip strength was appropriate bilaterally.  In February 2003, the orthopedist advised the appellant to modify his weight training program.  An August 2003 note indicates that the appellant continued with symptoms of his upper extremities.  On physical examination, his reflexes and neurological examination were within normal limits.  Later that same month, the appellant complained of hypesthesias of the right upper extremity.  He was described as status post cervical discectomy with persistent C5 radiculopathy.  In October 2003, the appellant demonstrated appropriate and strong grip strength bilaterally.  His reflexes were within normal limits.  The next month, the appellant was described as muscular with tenderness and restriction of the cervical spine of mild extent.  He had a mild nonspecific hypesthesia on the right.  There were no gross neurological deficits on physical examination.

The appellant presented testimony at a personal hearing conducted at the RO in April 2004.  He stated that he had injured his neck in late 1990 and that his pre-surgery symptoms had included an inability to stand erect and a burning sensation down the right arm from the herniated disc.  He stated that his Navy medical training was sufficient for him to understand the medical terminology, physiology, and explanations from the VA surgeon.  He stated that he had expressed concerns about the chances of success and that the VA surgeon told him of the possibility of median nerve damage but that his symptoms could be surgically relieved.  The appellant acknowledged that he "took a chance and let them operate on me."  The appellant testified that he accepted the risk and made no contention that he had not given his consent.  The appellant stated that his pre-surgical symptoms were corrected but that unexpected symptoms emerged including median nerve damage causing brachialis, muscle atrophy, and absent biceps reflex, epicondylitis of the elbow, and carpal tunnel syndrome, both on the right side.  He further testified that his cervical spine was out of alignment because of the shortening of the trapezius muscle when it was reattached to the side of his neck and that he had bulging discs at five levels, all of which occurred immediately after the surgery.  He stated that he was aware of the problems because of his medical training but did nothing because he did not understand the legal issues and benefit opportunities.  He further stated that a VA neurologist told him that the VA surgery was "botched."  The appellant submitted photographs of his body building stature in 1981 that are associated with the claims file. 

In December 2005, the appellant was afforded a VA medical examination; the examining physician reviewed the appellant's claims file.  The appellant's reports of post-surgical complications that caused him difficulty in holding objects and an inability to continue his job as a bodybuilder that persisted to the current time were noted.  On physical examination, decreased muscle strength throughout the upper right extremity and mild to moderate atrophy of the muscles affected by the C5-6 disc were observed.  The appellant's reflexes and sensory perception were decreased.  The physician concluded that the appellant had developed radiculopathy and absent right brachioradialis and biceps deep tendon reflexes following the 1992 surgery.  The physician stated that the appellant's medical records did not show carelessness, negligence, or lack of proper skill by the VA care providers. 

In March 2005, the appellant's representative provided a brief in which he summarized the appellant's symptoms before and after surgery and several post-surgical private evaluations.  The representative contended that the appellant incurred an additional permanent partial disability in that he was not able to lift weights, work out or hold a cup of coffee in his right hand. 

In January 2006, a VA psychiatrist noted a review of the claims file and the appellant's history of psychiatric and substance abuse treatment in 1992 and 1993.  The appellant reported that he had a long career as a professional body builder until his VA spinal surgery.  He said he thereafter developed symptoms of depression and anger over what he considered to be a "botched job."  Following a mental status examination, the psychiatrist diagnosed major mood disorder and possible bipolar disorder secondary to physical problems and neck pain. 

In January 2007, the appellant underwent an examination by a private neurologist who referred to unspecified nurses' notes and operative reports.  The neurologist noted the appellant's reports of pre-surgery burning and tingling in the right small finger and his inability to extend the neck or cervical spine.  The neurologist noted that the posterior entry position was not the preferred method and that the reasons for the choice of surgical site were not shown in the records.  After surgery, the appellant reported weakness and loss of grip strength in the right hand that became more severe until he now was unable to grasp a glass.  Pain and numbness spread to the entire hand and arm.  The neurologist also noted the appellant's reports of vertiginous symptoms associated with ataxia that "have long been associated with cervical disorders."  The appellant was said to have experienced chronic uncontrolled right head tilt because of a shortening of the trapezium and to have difficulty keeping his right upper extremity toned.  Both of these conditions were said to have interfered with his ability to win competitions and thereby caused depression and loss of self-esteem.  The neurologists reviewed the reports of the private orthopedic physician regarding pre- and post-operative electromyographs and nerve conduction studies and concluded that the changes were unforeseen adverse outcomes of the surgery.  On examination, the appellant's range of cervical spine motion was described as being 50-60 percent of normal.  The right biceps was 1.5 centimeters (cm) smaller than the left biceps (42 cm versus 43.5 cm) and the right forearm was 1.0 cm smaller than the left forearm (32 cm versus 33 cm).  However, the appellant's arm reflexes were nearly identical and his right hand strength was on a scale of 4 of 5 compared to 5 of 5 on the left. 

Later in January 2007, a VA physician summarized the history of the appellant's symptoms before and after his surgery and noted that the appellant currently experienced a constant burning pain in his right hand.  Although the appellant reported that he had intermittently continued body building efforts, he said that his hand pain prevented a level of success that he would have otherwise achieved.  The appellant also reported experiencing left arm discomfort, right elbow pain, and difficulty sleeping.  He did not use a cane, and his ataxia did not preclude walking.  On physical examination, the examiner noted that the appellant's muscle mass was well defined.  The ranges of motion demonstrated by the appellant were slightly less than normal in extension and right side lateral flexion and rotation.  Motor strength was slightly less on the right upper extremity compared to the left.  While the right biceps and brachioradialis reflexes were absent on the right they were only 1+ on the left.  The examining physician concluded that the present residuals were related to the surgical procedure in that the C8 and T1 nerve roots remained involved; however, the C6 root was described as freed by the procedure and much less involved.  Regarding the conduct of the surgical procedure, the examiner noted that the posterior approach was appropriate because of the location of the herniated disc and the root involvement.  The examiner described the outcome as "disappointing."  However, the examiner also noted that an unsuccessful outcome occurs in 20 percent of the cases and the additional disabilities were foreseeable.  The examiner further noted that neurosurgeons generally cover these possible consequences in preoperative patient discussions and that if they did not, the present situation is attributable to the surgeon's failure to inform the appellant of the possibilities for adverse outcomes. 

In December 2007, the appellant's private orthopedist submitted a letter at the request of the appellant.  The physician wrote that the appellant said that he has had worsening of his cervical spine condition since the 1992 surgery with persistent radiational discomfort into the right upper extremity, atrophy, weakness and absent brachioradialis and biceps reflexes.  The orthopedist stated that these findings had been consistent since the appellant had been under his care for over 10 years.

The evidence of record also includes copies of photographs associated with the appellant's second place finish in a national bodybuilding competition conducted in 2009.  In March 2012, the RO provided a notice to the appellant, including copies of the photographs reviewed by the RO, that the evidence of his 2009 bodybuilding competition would be considered.  These photographs include some in which the appellant is looking straight ahead without any noticeable head tilt.  Compared to the 1981 photographs submitted by the appellant in 2004, the appellant appeared to have more muscle bulk in 2009 than he did in 1981.

In June 2012, a VA physician noted a review of the claims file including the service records, the 1992 surgical procedure report, pre- and post-surgery VAMC Boston treatment notes, previous VA compensation and pension examinations, the 2001 and 2004 letters from the private orthopedic physician, and the results of neurologic testing conducted before and after the surgery.  The physician performed a detailed orthopedic examination of the cervical spine, right shoulder, arm elbow, wrist, and fingers and a neurologic examination of the right upper extremity.  The physician noted the appellant's pre-surgery report that he had injured his neck while weight lifting and was experiencing right hand pain that was exacerbated by straightening his neck or sneezing.  The appellant mentioned that he had heard from some friends who had undergone anterior approach discectomies and therefore was disinclined to consent to that procedure.  Therefore, a posterior approach was performed.  The appellant reported that he had had no problems immediately after surgery but said that a short time later he had increased pain and what he called a "shortened trapezius".  The appellant indicated that his subsequent pain in the right hand, shortened right trapezius that caused a neck cant, pain on dorsiflexion of the right wrist and right elbow epicondylitis were all related to the 1992 surgery.  He reported that he currently experienced tenderness at the surgical site, a burning sensation in the right arm and difficulty sleeping.  He also reported that despite the symptoms, he remained in "good shape" and said that he worked out and competed in a 2009 bodybuilding competition as a present to his daughter.  The appellant acknowledged that the 2009 bodybuilder photographs in evidence were images of him.

On physical examination, the examiner noted some limitation of motion of the cervical spine with pain on motion and muscle spasm.  However, the examining physician noted no neck cant and stated that the appellant freely moved his neck without pain during his interview.  Radiographic examination revealed the presence of disc space narrowing and neural foramina narrowing at C4-7 with scattered degenerative changes.  The right bicep was 39 cm in circumference compared to 40.5 cm on the left.  The right forearm was 28.5 cm on the left compared to 27 cm on the right.  The physicians noted that the differences were not noticeable on observation but only on measurement and that these differences were consistent with preferential use or pain avoidance but not motor denervation.  The appellant's reflexes were decreased bilaterally and sensation was decreased in the appellant's right forearm and fingers.  There was a mild right side radiculopathy originating at the C5-6 nerve roots. 

The examiner observed some mild limitation of motion of bilateral shoulder abduction and tests for rotator cuff weakness symptomatic of degenerative joint disease were positive on the left.  However, the examining physician noted that the trapezius muscle is not innervated by the cervical nerves, but rather by the spinal accessory nerve (cranial nerve XI), and that the problem with the trapezius muscle was unrelated to the 1992 spinal surgery and most likely related to muscle trauma from weight lifting. 

On examination of the elbows, the appellant exhibited limitation in extension that was moderate on the right and mild on the left.  He had 2+ triceps reflexes bilaterally; 1+ triceps reflexes bilaterally; and 1+ brachioradialis reflexes bilaterally.  Radiographic examination revealed the presence of a spur off the olecranon, osteophytes, and a possible loose body on the right elbow.  Range of motion of the appellant's wrists, hand and fingers was normal but nerve testing showed carpal tunnel syndrome and mild ulnar sensory deficits on the right that affected his dexterity.  The examining physician concluded that the neural deficits were peripheral in nature rather than being radicular in nature. 

After review of the medical history documents noted above, the examining physician opined that the appellant's current cervical spine deficits (degenerative disc disease, facet arthritis and left foraminal narrowing) were the causes of the appellant's current neck pain and his limitation of motion.  The examiner also concluded that the appellant's current cervical spine deficits were the result of the aging process and the appellant's weight lifting, and that the appellant's current cervical spine deficits were not residuals of the 1992 surgery.  The examining physician explained that the appellant's post-surgery follow up records and his substance abuse treatment records showed no residual symptoms from the surgery.  Although other examiners have attributed the complained-of symptoms to the 1992 surgery, the appellant was noted by the June 2012 VA examiner to have displayed a very well developed and symmetrical musculature of the upper and lower extremities that would not exist if any right C-6 motor nerve lesion were present.  Therefore, the examining physician concluded that the appellant's current cervical spine deficits were not residuals of the 1992 surgery. 

The examining physician noted that there was more pathology of the left shoulder than on the right shoulder; that the right trapezius muscle is not innervated by a nerve related to the 1992 surgery; and that the rotator cuff is only partially innervated by the C5 and C6 roots.  Therefore, the examiner concluded that the appellant's current right shoulder pathology is not related to the 1992 surgery but rather to the appellant's competitive weightlifting.  Specifically, the examiner related the appellant's current trapezius and rotator cuff pathology to muscle trauma secondary to the appellant's weightlifting for competition.  The examiner stated that the appellant's elbow, wrist, and finger nerve disorders represent peripheral medial and ulnar nerve sensitivities that are associated with CTS but not with the 1992 surgery.  The examiner also stated that the appellant's elbow condition which was not a result of the 1992 surgery was the source of much of the appellant's current pain.

The examining physician also stated that he was in agreement with all other examiners, VA and private, in their conclusion that the appellant's 1992 surgery was warranted by the pre-surgery nerve studies and that the chosen procedure was an appropriate procedure with an appropriate location.  The examiner further stated that there was proper consent from the appellant and initial success.  Even if the outcome was ultimately no change from the pre-surgical condition or involved worsening of the pain, the examiner stated that this outcome is seen in 20 percent of such cases and was reasonably foreseeable.  

In May 2014, the appellant's attorney submitted a medical opinion from a private internist who reviewed the "Record Before the Agency" (RBA), including the appellant's available in-service and post-service medical records.  The internist concluded that the RBA did not include any informed consent document associated with the 1992 surgery that contained any discussion of the possibility of alternative surgeries such as the standard anterior approach.  He stated that the appellant agreed to the posterior approach surgery because the VA surgeon failed to disclose the risks of each type of surgery and therefore the appellant lacked this information.  The internist opined that the VA surgeon did not commit some identifiable error of surgical technique that a reasonable surgeon would not have.  The internist further opined that it was at least as likely as not that the appellant would not have consented to the posterior approach surgery but would have chosen the anterior approach surgery had he only been informed of this option by the VA surgeon.  

However, the appellant himself testified, in August 2004, that his Navy medical training was sufficient for him to understand the medical terminology, physiology, and explanations from the VA surgeon; that he was told by the VA surgeon of the possibility of median nerve damage; and that he had accepted the risk and made no contention that he had not given his consent.  In addition, the May 2014 private internist opinion fails to address the fact that the informed consent documents signed by the appellant in July 1992 explicitly include mention of the possibility of complications such as nerve damage and disc herniation and that the success of the surgery was not guaranteed.  Furthermore, the private internist failed to address the appellant's June 2012 statements that he had heard from some friends who had undergone anterior approach discectomies and therefore was disinclined to consent to that procedure - this indicates that the appellant was aware of the possibility of the anterior approach surgery and did not want it.  Therefore, the Board concludes that the appellant was informed of the nature of the surgery including the appropriate surgical site, that the appellant received information on possible adverse consequences including subsequent disc hernia and nerve damage and that the appellant voluntarily consented to the procedure.

After considering the evidence of record, including all medical opinions, the Board finds that the preponderance of the clinical evidence of record does not support the conclusion that the appellant has additional disability of the cervical spine, to include right C5-6 cervical radiculopathy, absent right brachioradialis reflex and absent right biceps reflex, that is due to the posterior cervical C5-6 right discectomy procedure performed at a VAMC in July 1992.  While there are a number of opinions that address this matter, an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the Board places greater weight on the opinions expressed in the June 2012 VA medical opinion because the opinions were based on a review of the claims file and an examination of the appellant, because the opinions cited to specific clinical findings and because the opinions contain a rationale for the conclusions rendered.  The Board also finds that none of the opinions submitted by the appellant in support of his claim is particularly probative. 

The Board has also considered the appellant's statements and those of his representatives and attorneys.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, cervical radiculopathy and associated neurological pathology are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

In correspondence dated in September 2012, the appellant called attention to the informal hearing presentation submitted by his representative in March 2005; the appellant also submitted copies of records and correspondence already of record.  He noted that he did not submit evidence of his bodybuilding competitions and that the use of his physical appearance as evidence was improper discrimination because it is possible to have disabilities such as cancer and still be in good condition.  The appellant argued that he would have continued his body building career after the 1992 surgery if he had been capable.  He said that he had wanted to compete in 2009 for the benefit of his daughter before he "got too out of shape." 

The appellant is competent to report on his experiences as a competitive body builder and on his pre- and post-surgical symptoms.  His descriptions of neck pain, radiating pain, numbness and weakness of the upper extremities, and the pulling sensation of the right trapezius are experiences that he can describe.  However, the appellant's reports of abandoning his body building career and the severity of his symptoms including the inability to hold a glass are not credible as they are inconsistent with the evidence of continued participation in competitions and a second place finish in a national competition in 2009.  In particular, the Board notes that the 1999 treatment notes of the appellant's private orthopedist state that the appellant was lifting copious amounts of weight in preparation for a competition.  The appellant's claimed incapacity to hold objects is also inconsistent with clinical observations and testing of his muscle strength as generally 4/5 or 5/5 and with recurrent notations by his private orthopedist that the appellant was lifting weights.  

The appellant contends that the consideration of his physical appearance as evidence is discrimination.  However, the appellant's physical appearance demonstrates that he has the functional capacity to achieve a high level of muscular development and that demonstrated functional capacity outweighs the appellant's reports at various times that he was unable to pick up small objects such as a coffee cup.  In addition, neither the competition photographs nor the observations by the June 2012 VA examiner show the alleged symptoms of head tilt and muscle atrophy as being so significant as to demonstrate a functional disability.  Furthermore, the private orthopedist's treatment notes do not include any findings of a head tilt and often those treatment notes did not include any complaints of any neck pain.

The Board has considered whether the appellant's very basic medical training as a combat field corpsman and his training in basic aviation medicine while in the Navy justified affording additional probative weight to his opinion regarding whether his surgery was performed improperly or to his opinion as to the etiology of his post-surgical complaints and clinical findings.  The Board concludes that his level of medical training was adequate for understanding terminology and the nature of his 1992 surgery but not sufficient to evaluate surgical procedures or the etiology of any current pathology as these questions are complex matters requiring a medical degree and training in orthopedics and neurology.

The appellant is competent to provide statements as to matters within his observation and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).

However, unlike the appellant's symptoms and medical history, whether there is a relationship between the appellant's current right upper extremity complaints and the 1992 surgery is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, his lay opinions as to whether there is additional disability present and whether there is any relationship between the alleged additional disability and the 1992 surgical procedure are not competent and therefore have no probative value.  See Id. 

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of the cervical spine and right upper extremity pathology because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Turning to the opinions offered by the appellant's private orthopedist, that physician, in January 2001, did not explain how the radiculopathy that existed before and after the surgery was a change.  He did not explain how the absence of reflexes of arm muscles was caused by the surgery and not by prolonged heavy weight lifting in the intervening years, and he did not explain why the symptoms were permanent.  This physician provided another brief letter, in December 2007, in which he stated that he had made findings of persistent radiational discomfort into the right upper extremity, atrophy, weakness and absent brachioradialis and biceps reflexes for over 10 years.  However, the orthopedist's treatment notes, as discussed above, often failed to include any complaints of neck pain by the appellant and often included physical findings of normal reflexes and strength in the appellant's right upper extremity.

There is evidence both for and against the question of whether or not the appellant incurred additional or new disabilities as a result of the July 1992 surgery in a VA facility.  Although there is clinical evidence that 95 percent of the appellant's discomfort had been at least initially resolved after the surgery, the appellant continued to experience fatigue in using the right arm and hand in January 1993, six months after surgery.  That said, it must be noted that the appellant was lifting up to 75 pounds of weight at that time.  Ten months after surgery in May 1994, the appellant reported a right head tilt because of pulling by the right trapezius, bursitis or tendinitis of the right elbow, carpal tunnel syndrome, and tightening of the extension muscle of the right forearm, all self diagnosed by the appellant as a former hospital corpsman.  However, it is not clear whether these symptoms were recurrences of pre-surgical symptoms or whether they were caused by the appellant's resumption of weight lifting.  Notwithstanding the appellant's claim in 2012 that he had abandoned competition, clinical notes showed that he was pursuing national and regional bodybuilding competitions in 1999, 2006, and 2009.  

The appellant's private orthopedist treated the appellant on many occasions prior to 2001 and the associated treatment notes reflect discussions about the appellant's weight lifting activities and proper technique, and the doctor's advice that he lift lighter weights, but there is no mention that any symptoms were residuals of the 1992 surgery until after the initial RO denial of the claim in 2000.  Based on a comparison of before and after nerve test reports, the orthopedist concluded that there was a "change in status" that must be considered to be caused by the surgical procedure with completely unexpected results causing permanent partial disability.  He did not explain how the radiculopathy that existed before and after the surgery was a change.  He did not explain how the absence of reflexes of arm muscles was caused by the surgery and not by prolonged heavy weight lifting in the intervening years, and he did not explain why the symptoms were permanent - especially in light of the fact that he himself had described the appellant's upper extremity reflexes as normal on several occasions as have other clinicians during the last several years.  This private orthopedist has called the 1992 surgery "botched" but he never indicated that there errors in care or that there were unforeseen complications.  The Board concludes that this private orthopedist has believably indicated only that the July 1992 surgery did not achieve the objective of complete relief of neck and upper extremity pain and numbness. 

The Board places greater probative weight on the comprehensive examination and opinion provided by the VA examiner in June 2012 who concluded that the current cervical disc deficits, including radiating pain, were caused by age and continued weight lifting.  At most, these symptoms reflect a recurrence or continuance of the pre-surgical symptoms and not additional disability.  Further, the hand and elbow weakness and numbness have been etiologically associated with causes other than the July 1992 surgery.  The June 2012 VA examining physician concluded that the elbow, wrist and hand symptoms were caused by carpal tunnel syndrome and cubital tunnel syndrome which are unrelated to the 1992 surgery.  The Board concludes that the appellant's post-surgery right elbow, wrist, and hand nerve deficits are not additional disabilities caused by the 1992 surgery but rather they represent exacerbations of pre-surgery lower arm symptoms caused by age and weight lifting activity combined with development of carpal and cubital tunnel syndromes. 

The Board also concludes that the contended symptoms of misaligned cervical spine and uncontrolled head tilt are not credible as they have not been observed by examiners or shown in the pictures from the appellant's achievement of a second place award in a 2009 competition.  There are no clinical observations of the claimed "misaligned cervical spine" in the clinical evidence of record.

There is evidence that the reduction or absence of upper arm reflexes and the tight trapezius muscle that were not present prior to surgery appeared many months and years later after a resumption of weight lifting and after the appellant engaged in heavy physical labor such as adding a room to his house in November 1998.  Although these complaints are new, the Board places greatest probative weight on the June 2012 VA examining physician's statement that nerves affecting the trapezius muscle did not originate from the site of the surgery and his opinion that these symptoms were not caused by the July 1992 surgery but rather by continued competitive body building and the weight lifting workouts necessary to achieve the appellant's muscle development.  In addition, the status of the appellant's right upper extremity reflexes have fluctuated over the years - being present some times and absent other times.  It is noteworthy, however, that these reflexes have generally been symmetrical bilaterally.  The fact that they are largely symmetrical cuts against the theory that the July 1992 surgery was the etiologic cause of any right side deficit because the deficits occur in both the right arm and the left arm which was not involved in the July 1992 surgery.

Notwithstanding the medical evidence both for and against whether any neck pain or upper arm loss of reflexes are additional disabilities caused by the 1992 surgery, the Board concludes that these symptoms were reasonably foreseeable as they were explained to the appellant prior to surgery as potential nerve damage.  Furthermore, in 1992, a VA neurologist and the VA surgeon both advised the appellant of the possible risks.  The only physician who offered any criticism of the conduct of the surgery by calling it "botched" provided no detailed explanation of any surgical error.  Other VA examiners and the private internist opinion of May 2014 found no errors of judgment, skill, or proper care.  Although the surgery was not as successful as the appellant desired, there is insufficient credible medical evidence that any residuals that are related to the July 1992 surgery were the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment.  

Finally, the Board concludes that the appellant's contentions that these symptoms precluded his further pursuit of a professional bodybuilding career are not credible as he finished second in a national competition in 2009 - seventeen years after surgery and the functional capacity necessary to achieve this level of physical development is inconsistent with debilitating neck pain and shoulder, arm, and hand weakness. 

The weight of the credible and probative evidence demonstrates that the appellant's current cervical neck pain and upper arm reflex deficits were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or were reasonably foreseeable in relation to the July 1992 anterior approach cervical discectomy.  The appellant's right lower arm, elbow, and hand deficits and trapezius muscle tightening are not additional disabilities incurred as a result of the July 1992 VA surgery.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Moreover, assuming arguendo that the appellant did suffer additional disability following the 1992 VA treatment, the Board finds the weight of the evidence does not establish that the appellant's complaints are due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  Review of the VA Standard Form 509, dated July 28, 1992, titled "INFORMED CONSENT," that was signed by the appellant reflects that the appellant was openly advised of, and understood, the risks associated with the C5-6 right posterior discectomy, such as "Bleeding, infection, recurrent herniation, nerve damage."  The attending VA registered nurse indicated that after the aforementioned risks of the C5-6 discectomy were disclosed to the appellant, he did not ask any questions and demonstrated a good understanding of his pre and post-operative care.  

The Board finds that the competent medical evidence of record does not establish that there was carelessness, negligence, lack of proper skill or error of judgment on the part of any of the VA health care personnel involved in the appellant's care in 1992.  Additionally, there was no event that was not reasonably foreseeable that resulted in additional disability.  The lack of success of the disc surgery was foreseeable, and, as reflected by the evidence of record, occurs 20 percent of the time.  

The June 2012 VA examiner specifically noted that the claimed additional complaints were foreseeable.  The residual disabilities were either continuations of pre-surgery disorders, reasonably foreseeable consequences of an unsuccessful procedure, exacerbations associated with continued weight lifting, age-related deterioration or combination thereof.  It is the decision of the Board that the appellant is not shown to have additional disability that was incurred as the result of hospitalization or treatment within the purview of the provisions of 38 U.S.C.A. § 1151.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's orthopedic and neurologic claim under 38 U.S.C.A. § 1151.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Turning to the psychiatric disorder claim, review of the evidence of record reveals that the appellant was hospitalized in a VA facility for psychiatric treatment for substance abuse in late 1992.  The associated records of treatment do not mention the July 1992 VA surgery or any spinal symptoms.  In January 1995, the appellant sought VA mental health treatment for anger, frustration, insomnia, and depression.  An examiner noted that the appellant related his symptoms to the "botched" surgery and domestic issues.  The examiner rendered a diagnosis of major depression but there is no record of any follow-up treatment.

In October 1999, a VA outpatient clinic physician referred the appellant for a psychiatric examination because of hypomanic symptoms.  In February 2000, a VA psychiatrist noted the appellant's reports of depression and insomnia related to his cervical and shoulder pain and frustration at his incapacitation.  The psychiatrist prescribed medication.  In March 2000, a VA counselor noted the appellant's reports of agitation and emotional surges of anxiety because his neck and shoulder pain precluded working out and pursuing his bodybuilding career.  The appellant also reported that he had studied anatomy and physiology in college and had wanted to become a nurse but was unable to perform the required mathematics.  The counselor diagnosed anxiety disorder due to the medical condition; the counselor also diagnosed bipolar disorder.  In a December 2000 letter, a VA psychiatrist noted that the appellant experienced a mood disorder that was associated with a loss of self-esteem, identity and self-image due to the loss of his body building career.  The appellant thereafter continued to receive periodic VA mental health treatment for anxiety, depression, and on-going psychosocial stressors. 

In January 2006, a VA staff psychiatrist reviewed the claims file, including the appellant's reports of continued anger, depression, and insomnia because of neck and shoulder pain.  The psychiatrist rendered Axis I diagnoses of major mood disorder and possible bipolar disorder.  The psychiatrist noted that the mood disorder was associated with physical disabilities and stated that if these disabilities were service-connected, then the mood disorder should also be service connected. 

The Board concludes that compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder caused by VA cervical spine surgery in 1992 is not warranted.  The Board concludes that the appellant is competent and credible to report his symptoms of anger, depression, and frustration with his perceived physical limitations.  However, the Board places low probative weight on the appellant's contentions and the mental health examiner's conclusions that the symptoms are related to an inability to work out or compete in body building competitions.  There is credible evidence that the appellant was able to work out and successfully compete as a body builder for many years after the 1992 surgery even though he might not have achieved his goals.  The records of physical examinations show that the appellant has never been so disabled as to preclude him from performing other forms of physical or sedentary occupations. 

As noted above, there is evidence both for and against whether any of the appellant's post-surgery physical complaints were additional disabilities caused by VA surgery in July 1992, but the Board has concluded that there was insufficient evidence of negligence or error in the VA treatment.  The residual disabilities were either continuations of pre-surgery disorders, reasonably foreseeable consequences of an unsuccessful procedure, exacerbations associated with continued weight lifting, age-related deterioration or combination thereof.  

The appellant may well have developed a depressed mood and anger disorder because of his perceived incapacity and reduced competitive performance.  However, his physical deficits were neither the result of error or negligence on the part of VA nor an unforeseen event, and therefore, his mental health disorders were also not incurred as the result of hospitalization or treatment within the purview of the provisions of 38 U.S.C.A. § 1151.

The weight of the credible and probative evidence demonstrates that the appellant's current major mood disorder was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination in 1992, or by an unforeseeable event.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, right shoulder and right upper extremity claimed as a result of the July 1992 cervical spine surgery rendered by VA healthcare personnel is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional psychiatric disability claimed as a result of the July 1992 cervical spine surgery rendered by VA healthcare personnel is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


